DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks, filed on 1/28/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 16-24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hansson et al (WO 01/47724 A1) in view of McIlvaine (US 2004/0045240 A1).
Regarding claim 16, Hansson teaches a method for manufacturing a personalized or customized decorative surface having decorative laminate panels (e.g., decorative surface elements that may be used as floor, wall, or ceiling boards), the method comprising segmenting a digital image of the personalized or customized decorative surface (e.g., customizable digital décor) according to an array into a plurality of decorative laminate panel images (e.g., décor segments), wherein each decorative pages 2-5, pages 12-18, process schemes 1-2).
With regard to the limitation “heat pressing the inkjet printed substrate into a decorative laminate,” Hansson suggests it was known in the art at the time of invention to use press plates (i.e., heat pressing) to add a realistic surface to decorative elements and laminates, so it would have been obvious to one of ordinary skill in the art at the time of invention to heat press the inkjet printed substrate into a decorative laminate to add a realistic surface to the decorative elements.
Hansson fails to expressly suggest segmenting according to a staggering array.
McIlvaine teaches a method for manufacturing a personalized or customized decorative surface having decorative laminate panels, the method comprising segmenting the digital image consisting of dividing the digital image it into multiple distinct sections (e.g., staggered array) (fig 4) so that each distinct section will fit onto a single laminate flooring plank; and this is done in such a way that when the flooring planks containing the distinct sections are reassembled the original image will be recreated (abstract; para 26-35; fig 2-5) which would have suggested to one of ordinary skill in the art at the time of invention segmenting a digital image of the personalized or customized decorative surface according to a staggered array into a plurality of decorative laminate panel images, wherein each decorative laminate panel image is sized to fit on a decorative laminate panel; creating a non-staggered digital layout of the 
Therefore, it would have been obvious to one of ordinary skill in the art, per the teachings of McIlvaine, to segment and stagger the digital images of Hansson as a matter of deign choice as suggested by the prior art. 
Regarding claims 17-20, Hansson suggests the use of a printed identity code on the lower side of each element; and a UV-curing acrylic lacquer printed on the front side of each element; wherein the printing may be done by inkjet (e.g., inc-jet) (page 5, 7-9, 17); wherein the manufacturing may include identification marking, positioning marking, packaging, lacquering, surface embossing, storing and delivery logistics; wherein identification marks may be applied to or on the surface elements (pages 2-6); so Hanson would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a step of assigning a positioning code to a decorative laminate panel image for identifying its position in the digital image of the personalized or customized decorative surface;  wherein the front side of a decorative laminate panel includes one of the plurality of inkjet printed decorative laminate panel images and the back-side of the decorative laminate panel includes the positioning code of the decorative laminate panel image inkjet printed on the front side of the decorative laminate panel; wherein the positioning code on the back-side of the decorative 
Regarding claims 21-22, Hansson suggests the use of tongue and groove joining members (i.e., wherein the decorative laminate panel image includes an extension zone which is removed in the decorative laminate panel by providing a tongue or groove to the decorative laminate panel) (page 12, fig 1); so it would have been obvious to one of ordinary skill in the art at the time of invention that the extension zone would include image data retrieved from neighboring decorative laminate panel images in the digital image of the personalized or customized decorative surface to insure a continuity of the selected pattern where desired.
Regarding claims 23-24, Hansson teaches upper side of the supporting core is then provided with a protecting, at least partly translucent, wear layer by for example spray coating, roller coating, curtain coating and immersion coating or by being provided with one or more sheets of α-cellulose (i.e., paper) impregnated with thermosetting resin or lacquer; and radiation curing lacquer is suitably translucent and is applied by means of an ink-jet printer (page 5, 8) which would have suggested to otherwise rendered obvious wherein the substrate is a paper substrate (e.g., one of the wear layers and not the core) and the inkjet printing of the non-staggered digital layout is performed by one or more aqueous pigmented inkjet inks on the substrate before or after thermosetting resin impregnation; and are inkjet printed on one or more ink-receiving layers present on the paper substrate.
Regarding the limitation “wherein the one or more aqueous pigmented inkjet inks,” Hansson teaches the use of inkjet printed lacquers (i.e., inks); so it would have been obvious to one of ordinary skill in the art at the time of invention to pick aqueous pigmented inkjet inks, since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Regarding claim 26, Hansson suggests the core (i.e., substrate) may be polyethylene or polypropylene (page 6).
Regarding claim 27, Hansson suggests the use of inkjet (e.g., inc-jet) printing using a UV curable lacquer (i.e., UV curable ink) (page 5, 7-9); so it would have been obvious to one of ordinary skill in the art at the time of invention to have selected a free radical UV curable inkjet ink, since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hansson and McIlvaine as applied to claim 16 above, and further in view of Liu (US 2016/0348379 A1).
	Hansson as modified by McIlvaine teaches the method of claim 16.
	Hansson as modified by McIlvaine fails to suggest wherein the positioning code is inkjet printed on a paper substrate for forming a balancing layer in the decorative laminate panel. However, McIlvaine teaches the use of a backing layer (para 22).
	Liu teaches wood laminate flooring with a bottom balancing layer comprised of resin impregnated paper (para 17, 31, 45).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the bottom balancing layer comprised of resin impregnated paper of Liu in the method of manufacturing the customized or personalized decorative surface of Hansson and McIlvaine as matter of design choice as suggested by prior art. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to inkjet print the positioning code on the bottom or visible surface of the balancing layer, so the positioning code is easily visible. 


Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new combination of prior art of record. The Applicant is directed to the 35 USC § 103 section above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783